The plaintiffs in the above-entitled reservation from the Superior Court in New Haven County having filed a motion to dispense with the printing of briefs, to permit the filing of photocopies of the record, and to assign the case for oral argument as soon as possible in the Supreme Court, it is ordered that the motion be argued on December 8, 1967, at 10 a.m. in the Supreme Court courtroom in Hartford, Connecticut, and it is further ordered that notice of the foregoing assignment be given by the moving parties to all other interested parties.